Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kareem Jamal Currence appeals the district court’s order denying his self-styled Fed.R.Civ.P. 60(b)(6) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Currence, No. 3:05-cr-00231-JRS-l (E.D.Va. Oct. 11, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.